DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 22, 2022 has been entered.
 	Claims 1-8 and 14-17 are pending. Claims 1, 2, 4-8, and 14-17 are under examination. Claim 3 remains withdrawn as being drawn to a non-elected invention. 

Response to Arguments
3.	Applicant’s arguments filed on July 22, 2022 have been fully considered.
	Priority
	Applicant argues that a petition under 37 CFR 1.55(e) or (f) is not, in fact, required for the following reasons (Remarks, pages 6-7). First, Applicant argues, PAIR indicates that a copy of both Korean applications was received and entered into the electronic application file on December 10, 2020 in response to Applicant’s request submitted on December 8, 2020 (Remarks, page 6). Second, Applicant argues, the last Office action is internally inconsistent because the PTO-326 states that all copies of foreign priority documents have been received (Remarks, pages 6-7). Third, Applicant argues that MPEP 215.02(a)(i) indicates that a petition is not required (Remarks, page 7).
	These arguments have been fully considered, but they were not persuasive. 
As to Applicant’s first argument, as discussed previously, the Request to Retrieve Electronic Priority Application(s) (i.e., PTO/SB/38) was filed more than four months from the later of the date of commencement (37 CFR 1.491(a)) or the date of the initial submission under 35 U.S.C. 371. In this case, the Request to Retrieve Electronic Priority Applications (i.e., PTO/SB/38) was filed by Applicant on December 8, 2020. The initial submission under 35 U.S.C. 371 occurred on May 2, 2018, though, which is more than four months from December 8, 2020. Commencement of the national stage under 37 CFR 1.491(a) could also begin no later than May 4, 2018, which is also more than four months from December 8, 2020. Thus, is it clear that a petition is required. 
See also the top portion of the PTO/SB/38 just above “option A,” which states that a petition under 37 CFR 1.55(e) or (f) must accompany a request filed more than four months from the later of the date of commencement (37 CFR 1.491(a)) or the date of the initial submission under 35 U.S.C. 371. Therefore, a petition under 37 CFR 1.55(f) is required, but such has not been filed. See also the discussion in MPEP 215.02(a). Accordingly, the conditions of 35 U.S.C. 119 have not been satisfied, and benefit of prior-filed application KR-10-2015-0154483 is not granted.  
	Applicant’s second argument was also unpersuasive. First, the portion of the PTO-326 referenced by Applicant only allows an examiner to indicate whether a copy of each foreign application to which benefit is claimed has been received. It does not provide any way for an examiner to comment as to whether the benefit claim is proper. Therefore, no inconsistency exists between the body of the last Office action and the PTO-326. And, even if such a discrepancy did exist, when the entirety of the Office action is considered, it is clear that the benefit claim concerning KR-10-2015-0154483 was not granted.
	Applicant’s third argument was also unpersuasive because MPEP 215.02(a)(i) clearly indicates that a petition is required. More specifically, since the Request to Retrieve Electronic Priority Application(s) (i.e., PTO/SB/38) was filed more than four months from the later of the date of commencement (37 CFR 1.491(a)) or the date of the initial submission under 35 U.S.C. 371, a petition is required. See also 37 CFR 1.55(i)(4).
	Objection to the Specification	
	Applicant argues that the objection should be withdrawn in view of the amendments to the specification (Remarks, page 7).
	This argument was persuasive. The objection has been withdrawn. 
	Objection to claim 1
Applicant argues that the objection should be withdrawn in view of the amendments to claim 1 (Remarks, page 7).
This argument was persuasive. The objection has been withdrawn.
Rejection of claims 1, 2, 4-8, and 14-17 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claim 1, which clarify the language (Remarks, pages 7-8).
	This argument was persuasive. The rejection has been withdrawn. 
Rejection of claims 1 and 5-8 under 35 U.S.C. 103 as being unpatentable over Kwon in view of Parameswaran
	Applicant argues that the rejection should be withdrawn at least in view of the amendments to independent claim 1, which the use of ligase or transposase or barcode attachment (Remarks, pages 8-9).
	This argument was persuasive. The rejection has been withdrawn.  
	Rejections of claims 2, 4, and 14-17 under 35 U.S.C. 103 citing Kwon and Parameswaran as the primary combination of references
	Applicant argues that the rejections of claims 2, 4, and 14-17 should be withdrawn for the reasons set forth above with respect to independent claim 1 (Remarks, pages 9-10).
	These arguments were persuasive. The rejections have been withdrawn.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of each of the two Korean applications to which the instant application claims benefit (i.e., KR10-2015-0154483 and KR10-2016-0119420) is now in the electronic application file. 
	It is noted, though, that Applicant’s Request to Retrieve Electronic Priority Application(s) (PTO/SB/38) filed on December 8, 2020 was filed more than four months from the later of the date of commencement (37 CFR 1.491(a)) or the date of the initial submission under 35 U.S.C. 371 and was not accompanied by a petition under 37 CFR 1.55(e) or (f). As noted on the PTO/SB/38, the request must be submitted within one of the above time periods or a with a petition under 37 CFR 1.55(e) or (f). Accordingly, a petition under 37 CFR 1.55(e) or (f) is required to satisfy the requirements of 35 U.S.C. 119(a)-(d), and benefit of KR-10-2015-0154483 has not been granted.1

Specification
5.	The specification is objected to because it fails to provide sufficient support for the subject matter of claim 1, which has been amended to replace “transposon” with “transposase.” As discussed in MPEP 2163.06 III, Applicant may amend the specification to provide support for subject matter supported by the original claims. In this case, the original claims recite “transposon” and not “transposase,” but “transposase” as currently recited in claim 1 is also supported by the original disclosure. This is because the recitation in original claim 1 and also in the specification of “transposon” for “transposase” is an obvious error. As discussed in MPEP 2163.07 II, obvious errors may be corrected without introducing new matter. In this case, the word “transposon” is described as an enzyme and is followed by “Tn5,” which is a particular type of transposase (page 9, lines 26-27). Accordingly, both the error and its correction would have been readily apparent to the ordinary artisan.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (WO 2014/088380 A1) in view of Parameswaran et al. (Nucleic Acids Research 2007; 35: e130) and further in view of Adey et al. (Genome Biology 2010; 11: R119).2
The Kwon reference was published in Korean. Kwon et al. (EP 2,919,008 A1; IDS reference) has been used as an English language equivalent. The citations to “Kwon” below refer to the ‘008 document.
The instant claims are drawn to a method for extracting and characterizing molecular clones. The characterization step includes a barcoding step as well as parallel sequencing. 
Regarding claim 1, Kwon describes a method for extracting and characterizing molecular clones that comprises the following steps (see, e.g., the abstract, Figure 1, and para 4): (i) providing a substrate upon which clusters of biochemical molecules are formed; and (ii) applying energy to desired clusters in a non-contact mode to extract said desired clusters from the substrate. As can be seen in paras. 11-12 and 16, for example, the clusters on the substrates of Kwon may be molecular clones. Kwon additionally teaches that the method may include sequencing the extracted molecular clones (see, e.g., para. 36).
Regarding claim 5, Kwon teaches that the substrate may be any of the recited substrates (see, e.g., para. 24).
Regarding claims 7 and 8, Kwon teaches that the application of energy in a non-contact mode may be performed application of ultrasonic waves or application of a laser (para. 29). Kwon also teaches the use of pulse laser ablation by an incident pulse laser or radiation pressure ejection (paras. 30-32).
Kwon does not teach all of the elements of claim 1, from which claims 5-8 depend, for two reasons. First, the reference fails to teach linking DNA barcodes to sequences of the extracted molecular clones. Second, the reference does not teach a parallel sequencing method.
Parameswaran, however, discloses a method that comprises using PCR to add a DNA barcode to each end of the resulting amplification products (see, e.g., Figure 1 as well as the more detailed discussion on pages 2-5).3 The barcoded amplification products are then sequenced using the 454 pyrosequencing technology, which is a parallel sequencing method (see, e.g., Figure 1 and page 4; see also page 1 for additional description of the 454 sequencing method).
Further regarding claim 1, the barcoding step in Parameswaran uses a polymerase (see e.g., Fig. 1 and the more detailed discussion on pages 2-5). Parameswaran also teaches that the method may be practiced using a plurality of sets of barcodes, thereby resulting in combinatorial barcoding (see, e.g., page 2, where the use of different barcode sets for different samples is disclosed; see also the discussion on page 4 and Table 2). As well, different barcode sets are used for each end of the nucleic acid to be barcoded (see, e.g., Fig. 1, page 4, and Table 2 on page 5, where Parameswaran describes different barcode sets for the forward and reverse primers).
Parameswaran teaches using a polymerase for barcode addition rather than ligase or transposase as required by amended claim 1, but Adey teaches that sample indexing (i.e., barcoding) may be introduced during transposase-catalyzed adapter insertion or during a subsequent PCR step (page 10, column 1). 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan practicing the method of Kwon to incorporate barcoding and sequencing steps as described in Parameswaran. The ordinary artisan would have been motivated to do so since Paramewaran taught that the disclosed method allowed for further multiplexing of the already high-throughput 454 pyrosequencing method (abstract and pages 1-2 and 8). In other words, the ordinary artisan would have been motivated to incorporate the barcoding and sequencing steps described in Paramewaran, recognizing that they would increase the speed, throughput and multiplexing capability of the sequencing step disclosed in Kwon. As well, further regarding amended claim 1, the ordinary artisan would have recognized from the teachings of Adey on page 10 that the barcodes described in Parameswaran could be added either via PCR as taught in Parameswaran or via a transposase-catalyzed reaction. Accordingly, the ordinary artisan would have been motivated to select either method of barcode addition, recognizing that they are both suitable for the intended purpose. The ordinary artisan would have had a reasonable expectation of success in view of the guidance provided on pages 2-5 of Paramewaran concerning barcode design, PCR, sample pooling, pyrosequencing, and data analysis and also in view of the guidance provided on pages 2-4 and 11-12 of Adey concerning transposase-mediated reactions.
Thus, the methods of claims 1, 5, 7, and 8 are prima facie obvious. 
Further regarding claim 6, Kwon teaches that the substrate may comprise a regular arrangement of clusters (see, e.g., paras. 11-14). The reference also teaches that the substrate, which may be a microarray, “is not specifically limited so long as the microarray has a type where biochemical molecules are attached to a substrate surface through a covalent bond, adsorption, or the like” (para. 21). The reference does not teach that the substrate “comprises a microwell structure as an array of regularly arranged wells, each of which has a volume of no more than 1 microliter,” but the teachings in para. 34 of the reference indicate that such a substrate is known in the art to be useful as a microarray for immobilizing nucleic acids. This, in combination with the fact that (i) no evidence of unexpected results has been presented with respect to the use of the claimed substrate, and (ii) MPEP 2144.07 states that it is prima facie obvious to select a known material based on its suitability for the intended purpose in the absence of unexpected results, is sufficient to establish a prima facie case of obviousness for claim 6.
Thus, the methods of claims 1 and 5-8 are prima facie obvious over Kwon in view of Parameswaran and further in view of Adey.

9.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (WO 2014/088380 A1) in view of Parameswaran et al. (Nucleic Acids Research 2007; 35: e130) and further in view of Adey et al. (Genome Biology 2010; 11: R119) and further in view of Kautzer et al. (US 2005/0032072 A1) and Duvick (US 2006/0008839 A1).4
As discussed above, the teachings of Kwon in view of Parameswaran and further in view of Adey render obvious the methods of claims 1 and 5-8.
Kwon imposes no particular limitations on the manner in which the molecular clones are formed on the substrate, but the reference does not disclose that they are microbial colonies as recited in claim 4 or formed from a microbe as recited in claim 2. 
Neither Parameswaran nor Adey remedies this deficiency. 
Each of Kautzer and Duvick, though, teaches that microbes can be used to form molecular clones in the form of colonies on an array substrate (Kautzer at para. 123; Duvick at para. 36).
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to provide the molecular clones on the substrate of Kwon in any manner known in the art to be suitable for this purpose. As discussed in MPEP 2144.06 and 2144.07, respectively, in the absence of unexpected results, it is prima facie obvious to substitute art-recognized equivalents or select a known material or method based on its suitability for the intended purpose. In this case, the teachings of each of Duvick and Kautzer cited above indicate that microbes may be used to generate molecular clones on a substrate. The teachings of Kautzer also indicate that either microbes or chemical synthesis methods may be used to generate molecular clones on a substrate. Thus, the prior art indicates that microbes are a known alternative to the chemical synthesis methods disclosed in, for example, paras. 20-22 of Kwon and a suitable means for providing molecular clones on a substrate. Then, since no evidence of unexpected results has been presented, the method of claim 2 and the production of microbial colonies as recited in claim 4 is prima facie obvious. 
Further regarding claim 4, it also would have been prima facie obvious for the ordinary artisan to form microbial colonies with a diameter within the claimed range of no more than 100 microns. In particular, Kwon discloses several overlapping ranges for the clone diameter in paras. 12-13, and no evidence of unexpected results has been presented with respect to the claimed range. As discussed in MPEP 2144.05 I, this is sufficient to establish a prima facie case of obviousness. Thus, the method of claim 4 is also prima facie obvious. 

10.	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (WO 2014/088380 A1) in view of Parameswaran et al. (Nucleic Acids Research 2007; 35: e130) and further in view of Adey et al. (Genome Biology 2010; 11: R119) and further in view of Ziauddin & Sabatini (Nature 2001; 411: 107-110).5
As discussed above, the teachings of Kwon in view of Parameswaran and further in view of Adey render obvious the methods of claims 1 and 5-8.
Kwon does not teach that the method further includes retrieving only specific clones analyzed by parallel sequencing as required by claim 14. The reference also fails to teach protein expression and analysis steps recited in claims 15-17.
Neither Parameswaran nor Adey remedies these deficiencies in Kwon.
Ziauddin, however, describes a method for analyzing gene expression products that comprises the following steps (see the abstract, Figure 1, and the discussion on pages 107-108): (i) obtaining DNA sequences of interest, (ii) attaching the DNAs of interest to separate areas of a glass slide, and (iii) transfecting the DNAs of interest into mammalian cells that express the proteins encoded by the DNAs. Further regarding claim 17, Ziauddin also teaches analyzing the structural features of the expressed proteins since the detection of binding by the expressed FKBP12 protein to FK506 provides an indication that the expressed protein has a structure capable of performing this expected function. The observation of the expected binding between FK506 and the expressed FKBP12 protein also indicates that the strength of the binding is such that it is capable of being detected (i.e., it is not so weak that it cannot be detected). 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan practicing the method suggested by Kwon in view of Parameswaran and further in view of Adey to conduct the additional steps recited in the instant claims 14-17. In particular, since Kwon does not limit the type of nucleic acid comprising the molecular clones (see, e.g., paras. 16-17), the ordinary artisan would have been motivated to conduct the method using protein-encoding DNA molecules, retrieve only desired sequenced clones, express the proteins encoded by said clones, and assess their structure and/or binding properties since the teachings of Ziauddin indicate that such analysis of protein-encoding DNA molecules is desirable for understanding the function of different genes in addition to identifying proteins with particular properties (see, e.g., the abstract and page 107). In other words, the ordinary artisan would have recognized that one useful application of the method suggested by Kwon in view of Parameswaran and further in view of Adey would be identifying DNA molecules desirable for use in the functional analysis method described in Ziauddin, and, accordingly, would have been motivated to practice the selective barcoding and sequencing method suggested by Kwon in view of Parameswaran and further in view of Adey using protein-encoding DNA molecules and then conduct the functional analysis steps described in Ziauddin. The ordinary artisan would have had a reasonable expectation of success given the guidance provided by Ziauddin and also since the teachings of the reference indicate that the disclosed method is generally applicable to protein-encoding DNAs of interest. Thus, the methods of claims 14-17 are prima facie obvious. 

Conclusion
11.	No claims are currently allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted previously, a certified copy of the other application to which foreign priority is claimed (i.e., KR-10-2016-0119420) was filed together with the express request to begin national examination under 35 U.S.C. 371(f). Accordingly, the requirements of 35 U.S.C. 119 are satisfied with respect to the ‘420 Korean application.
        2 The Kwon and Parameswaran references were cited previously. Adey is newly cited.
        3 As discussed on pages 3-4 of the Office action mailed on February 5, 2021, “ends” in claim 1 is not synonymous with “termini.”
        4 The Kwon, Parameswaran, Kautzer, and Duvick references were cited previously. Adey is newly cited.
        
        5 The Kwon, Parameswaran, and Ziauddin references were cited previously. Adey is newly cited.